Name: Decision No 2/1999 of the EU-Czech Republic Association Council of 25 October 1999 adopting the terms and conditions for the participation of the Czech Republic in Community programmes in the fields of social policy and health
 Type: Decision
 Subject Matter: social affairs;  EU finance;  health;  Europe
 Date Published: 1999-11-19

 Avis juridique important|21999D1119(02)Decision No 2/1999 of the EU-Czech Republic Association Council of 25 October 1999 adopting the terms and conditions for the participation of the Czech Republic in Community programmes in the fields of social policy and health Official Journal L 298 , 19/11/1999 P. 0027 - 0029DECISION No 2/1999 OF THE EU-CZECH REPUBLIC ASSOCIATION COUNCILof 25 October 1999adopting the terms and conditions for the participation of the Czech Republic in Community programmes in the fields of social policy and health(1999/744/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic of the other part(1),Having regard to the Additionnal Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, concerning the Czech Republic's participation in Community programmes(2), and in particular Articles 1 and 2 thereof,(1) Whereas according to Article 1 of the said Additional Protocol, the Czech Republic may participate in Community framework programmes, specific programmes, projects or other Community actions in particular in the fields of social policy and health;(2) Whereas according to Article 2 of the said Additional Protocol the terms and conditions for the participation of the Czech Republic in the activities referred to in Article 1 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1The Czech Republic shall participate in the European Community programmes Health promotion, Combating cancer, Prevention of AIDS and other communicable diseases, Drug dependence, and Equal opportunities for men and women according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2This Decision shall enter into force on the day of its adoption.It shall apply until 31 December 2000.Done at Brussels, 25 October 1999.For the Association CouncilThe PresidentT. HALONEN(1) OJ L 360, 31.12.1994, p. 2.(2) OJ L 317, 30.12.1995, p. 45.ANNEX ITERMS AND CONDITIONS FOR THE PARTICIPATION OF THE CZECH REPUBLIC IN THE PROGRAMMES HEALTH PROMOTION, COMBATING CANCER, PREVENTION OF AIDS AND OTHER COMMUNICABLE DISEASES, DRUG DEPENDENCE, AND EQUAL OPPORTUNITIES FOR MEN AND WOMEN1. The Czech Republic shall participate in all activities of the Health promotion, Combating cancer, Prevention of AIDS and other communicable diseases, Drug dependence, and Equal opportunities for men and women programmes (hereinafter called "the Programmes") in conformity, unless otherwise provided in this Decisions, with the objectives, criteria, procedures and deadlines as defined in Decision No 645/96/EC of the European Parliament and of the Council of 29 March 1996 adopting a programme of Community action on health promotion, information, education and training within the framework for action in the public health (1996 to 2000) and in particular Article 6(2) thereof, Decision No 646/96/EC of the European Parliament and of the Council of 29 March 1996 adopting an action plan to combat cancer within the framework for action in the field of public health (1996 to 2000) and in particular Article 6(2) thereof, Decision No 647/96/EC of the European Parliament and of the Council of 29 March 1996 adopting a programme of Community action on the prevention of AIDS and certain other communicable diseases within the framework for action in the field of public health (1996 to 2000) and in particular Article 6(2) thereof, Decision No 102/97/EC of the European Parliament and of the Council of 16 December 1996 adopting a programme of Community action on the prevention of drug dependence within the framework for action in the field of public health (1996 to 2000) and in particular Article 6(2) thereof, and Council Decision 95/593/EC of 22 December 1995 on a medium-term Community action programme on equal opportunities for men and women (1996 to 2000) and in particular Article 6(1) thereof.2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of the Czech Republic will be as far as possible in conformity with those prevailing in the Member States of the Community.3. To ensure the Community dimension of the Programmes, transnational projects and activities proposed by the Czech Republic will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the Programmes, taking into account the nature of the various activities, the number of partners in a given project, and the number of countries participating in the Programmes.4. The Czech Republic will pay a contribution each year to the general budget of the European Communities to cover the costs resulting from its participation in the Programmes (see Annex II). The Association Committee is entitled to adapt this contribution whenever necessary.5. The Member States of the Community and the Czech Republic will make every effort, within the framework of the existing provisions, to facilitate the free movement and residence of all eligible persons to the Programmes moving between the Czech Republic and the Member States of the Community for the purpose of participating in activities covered by the Decision.6. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Community in relation to the monitoring and evaluation of the Programmes pursuant to the Decisions concerning Health promotion, (Article 7), Combating cancer (Article 7), Prevention of AIDS and other communicable diseases (Article 7), Drug dependence (Article 7), and Equal opportunities for men and women (Article 11), the participation of the Czech Republic in the Programmes will be continuously monitored on a partnership basis involving the Czech Republic and the Commission of the European Communities. The Czech Republic will submit the necessary reports to the Commission and take part in other specific activities set out by the Community in that context.7. Without prejudice to the procedures referred to in Article 5 of the Decision on Health promotion, Article 5 of the Decision on Combating cancer, Article 5 of the Decision on Prevention of AIDS and other communicable diseases, Article 5 of the Decision on Drug dependence and Article 9 of the Decision on Equal opportunities for men and women, the Czech Republic will be invited to any coordination meeting on any question concerning the implementation of this Decision prior to the regular meetings of the Programme Committees The Commission will inform the Czech Republic of the results of such regular meetings.8. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the Programmes, will be one of the official languages of the Community.ANNEX IIFINANCIAL CONTRIBUTION OF THE CZECH REPUBLIC IN THE PROGRAMMES HEALTH PROMOTION, COMBATING CANCER, PREVENTION OF AIDS AND OTHER COMMUNICABLE DISEASES, DRUG DEPENDENCE, AND EQUAL OPPORTUNITIES FOR MEN AND WOMEN1. The financial contribution of the Czech Republic will cover:- financial support from the Programmes to Czech participants,- supplementary costs of an administrative nature related to the management of the Programmes by the Commission stemming from the Czech Republic's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the Programmes by the Czech beneficiaries will not exceed the contribution paid by the Czech Republic, after deduction of the supplementary administrative costs.Should the contribution paid by the Czech Republic to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the aggregated amount of subsidies or other financial support received by the Czech beneficiaries from the Programmes, the Commission will transfer the balance to the next budgetary exercise, in which case it will be deducted from the following year's contribution. Should such a balance be left when the Programmes come to an end, the corresponding amount will be reimbursed to the Czech Republic.3. Health promotionThe Czech Republic's annual contribution will be of EUR 164031 from 1999. From this sum, an amount of EUR 10731 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from the Czech Republic's participation.4. Combating cancerThe Czech Republic's annual contribution will be of EUR 284320 from 1999. From this sum, an amount of EUR 18600 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from the Czech Republic's participation.5. Prevention of AIDS and other communicable diseasesThe Czech Republic's annual contribution will be of EUR 218708 from 1999. From this sum, an amount of EUR 14308 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from the Czech Republic's participation.6. Drug dependenceThe Czech Republic's annual contribution will be of EUR 109354 from 1999. From this sum, an amount of EUR 7154 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from the Czech Republic's participation.7. Equal opportunities for men and womenThe Czech Republic's annual contribution will be of EUR 163870 from 1999. From this sum, an amount of EUR 10720 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from the Czech Republic's participation.8. The financial regulations applicable to the general budget of the Community will apply, in particular to the management of the contribution of the Czech Republic.Upon entry into force of this Decision and at the beginning of each following year, the Commission will send to the Czech Republic a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in euro and paid into an euro bank account of the Commission.The Czech Republic will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interest by the Czech Republic on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in euro, increased by 1,5 percentage points.9. The Czech Republic will pay the supplementary costs of an administrative nature referred to in paragraphs 3, 4, 5, 6 and 7 from its national budget.10. The Czech Republic will pay 50 % of the remaining cost of its participation from its national budget.Subject to regular Phare programming procedures, the remaining 50 % will be paid from the Czech Republic's annual Phare allocation.